Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James McParland on 11/30/2021.

The application has been amended as follows: 
In claim 2, line 4, after “and” delete “optionally”
In claim 2, line 14, after “DSPE” delete “(or other phospholipid)”
In claim 9, line 4, after “(DOTA);” insert --- e ---
In claim 9, line 10, after “(HBED)” delete “and derivatives thereof” 
Beginning of lines 16 and 18, delete “derivatives of”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The following is an examiner's statement of reasons for allowance: The closet prior art found is Karen et al. (J. Phys. Chem. B, 2009, 113(18), 6283-6289) and Fisher et al. (US 7,947,307). Prior art discloses composition and synthesis of a high relaxavity MRI contrast agent, by incorporating Gd-chelating lipids into high density lipoprotein (HDL) under ambient conditions and in the presence of beta-cyclodextrin, but fails to disclose a method of conjugating radionuclide with a oxalate moiety and reacting the radionuclide- oxalate moiety with a chelator-modified ApoA1 or a phospholipid and incorporating into the HDL nanoparticle as recited in claim 2..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/           Examiner, Art Unit 1618 

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618